DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to “Claims filed on 5/6/2021”. Applicant’s amendments of claims 1 and 5 and cancellation of Claim 4 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-3 and 5-7 are pending wherein claim 1 is independent.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the primary reason for allowance is that limitations of claim 4 previously indicated as containing allowable subject matter have been included in currently amended claim 1. The prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein said substrate comprises a plurality of bit lines extending in a second direction and a sacrificial oxide layer between said bit lines, and said insulating structures are between said bit lines” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-3 and 5-7 are allowed due to their dependency on Claim 1.
The most relevant prior art references, (US 2009/0152614 A1 to Hwang et al. in Figs 5A-5H and US 2017/0213731 Al to Yoon et al. in Fig 11 substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. The references of Hwang and Yoon disclose the methods of forming fine patterns within a substrate but specifically do not disclose using the double patterning method to form storage node contacts in a dielectric layer using a sacrificial oxide layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Lee et al (US 2009/0298276 A1), Kim et al (US 2008/0254620 A1) and Lee et al (US 2006/0261392 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NISHATH YASMEEN/Primary Examiner, Art Unit 2811